       Case 1:20-cv-00819-WHA-CSC Document 7 Filed 02/03/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

BENJAMIN JERMAINE McCLENDON,                  )
#295 265,                                     )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     ) CIVIL ACTION NO. 1:20-CV-819-WHA-CSC
                                              )
HOUSTON COUNTY JAIL,                          )
ALABAMA, et al.,                              )
                                              )
       Defendants.                            )

                                           ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

December 23, 2020. Doc. 6. There being no timely objections filed to the Recommendation, and

after an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and to prosecute this action.

       A Final Judgment will be entered separately.

       Done, this 3rd day of February 2021.



                                         /s/ W. Harold Albritton
                                      W. HAROLD ALBRITTON
                                      SENIOR UNITED STATES DISTRICT JUDGE
